Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 6, 2022

                                       No. 04-22-00047-CR

                                 Michael Alonzo RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 630792
                        Honorable Grace M. Uzomba, Judge Presiding


                                         ORDER
        The clerk’s record and the reporter’s record have been filed in this case. The clerk’s
record contains a trial court certification stating this “is a plea-bargain case, and the defendant
has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2) (requiring the trial court to enter a
certification of the defendant’s right of appeal each time it enters a judgment of guilt). Rule 25.2
of the Texas Rules of Appellate Procedure defines a plea bargain case as “a case in which a
defendant’s plea was guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant.” See id.
       The written plea-bargain agreement in the clerk’s record contains a section titled “Judges
Notes and Annotations” that assesses a $6,000.00 fine. Because the section containing the
$6,000.00 fine appeared in the written plea-bargain agreement, we concluded the punishment
assessed by the trial court did not exceed the punishment recommended by the prosecutor and
agreed to by the appellant. On February 8, 2022, we issued an order informing appellant that this
appeal would be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure
unless an amended trial court certification showing that appellant has the right to appeal was
made part of the appellate record. TEX. R. APP. P. 25.2(d).
        On March 1, 2022, appellant filed a written response informing this court that the
$6,000.00 fine was not part of the plea bargain and exceeded the punishment recommended by
the prosecutor and agreed to by the defendant. Appellant also claimed the $6,000.00 fine
constitutes an illegal sentence.
        On April 18, 2022, we remanded the case to the trial court to hold an evidentiary hearing
and ordered the trial court to either: (1) issue an amended certification; or (2) if appellant is not
entitled to appeal, issue findings of fact and conclusions of law explaining why appellant is not
entitled to an appeal. Specifically, we ordered the trial court to address: (a) whether the
punishment assessed by the court, including the $6,000.00 fine, exceeded the punishment
recommended by the prosecutor and agreed to by the defendant; (b) whether the “Judges Notes
and Annotations” section appeared on the written plea-bargain agreement when the appellant,
appellant’s counsel, and the Assistant District Attorney signed it; and (c) any other issue that is
relevant to whether the defendant is entitled to appeal.
        On May 18, 2022, the district clerk filed a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law. In its findings of fact, the trial court stated the
“Judges Notes and Annotations” section containing the $6,000.00 fine was not part of the written
plea-bargain agreement when appellant signed the agreement. In its conclusions of law, the trial
court concluded the $6,000.00 fine was assessed in accordance with section 709.001(b)(3) of the
Texas Transportation Code.1 The trial court further concluded this fine is a collateral
consequence of the crime pled to and is not punishment. According to its findings of fact—
because the $6,000.00 fine is a collateral consequence and not punishment—the trial court found
the punishment imposed did not exceed the punishment recommended by the prosecutor and
agreed to by the appellant.
        We are obligated to review the entire appellate record to determine if the trial court’s
certification is defective. Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). A trial
court’s certification is defective if it proves to be inaccurate when compared with the appellate
record. See id. at 614. We have found no authority supporting the trial court’s conclusion that
the $6,000.00 fine is a collateral consequence. Therefore, it is unclear at this stage of the appeal
whether the trial court’s certification is defective, and whether appellant has a right to appeal.
However, we note in his March 1, 2022 response, the appellant is complaining the trial court has
imposed an illegal sentence. See Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003)
(“A defendant may obtain relief from an unauthorized sentence on direct appeal or by a writ of
habeas corpus.”).
          Rule 44.4 of the Texas Rules of Appellate Procedure states: “A court of appeals must
not . . . dismiss an appeal if: (1) the trial court’s erroneous action or failure or refusal to act
prevents the proper presentation of a case to the court of appeals; and (2) the trial court can
correct its action or failure to act.” TEX. R. APP. P. 44.4(a); see also Cortez v. State, 420 S.W.3d
803, 806 (Tex. Crim. App. 2013) (“Rule 44.4 [of the Texas Rules of Appellate Procedure] states
that an appellate court must not dismiss an appeal if the trial court’s error prevented the proper
presentation of the appeal and the trial court can correct the error.”). “Further, subsection (b) of
that rule requires the appellate court in those circumstances to ‘direct the trial court to correct the
error.’” Cortez, 420 S.W.3d at 806 (quoting TEX. R. APP. P. 44.4(b)). “In the context of the
certification of the defendant’s right of appeal, [the Court of Criminal Appeals] has previously
stated that Rules 44.3 and 44.4 reflect a strong interest in ensuring that a defendant’s right to
appeal is not abridged due to defects or irregularities that can be corrected.” Cortez, 420 S.W.3d


1
 Section 709.001(b)(3) of the Texas Transportation code states “a person who has been finally convicted of an
offense relating to the operating of a motor vehicle while intoxicated shall pay a fine of: . . . $6,000 for a first or
subsequent conviction if it is shown on the trial of the offense that an analysis of a specimen of the person’s blood,
breath, or urine showed an alcohol concentration level of 0.15 or more at the time the analysis was performed.”
TEX. TRANSP. CODE ANN. § 709.001(b)(3)
at 806 (alterations and internal quotation marks omitted) (quoting Dears v. State, 154 S.W.3d
610, 614 (Tex. Crim. App. 2005)).
        To ensure the appellant’s right to appeal is not abridged due to the irregularities presented
by this case, we ORDER the trial court to prepare an amended certification certifying the
appellant has the right to appeal on or before September 20, 2022. We FURTHER ORDER the
trial court clerk to file a supplemental clerk’s record containing the trial court’s amended
certification on or before September 30, 2022. After the supplemental clerk’s record is filed, we
will set a due date for the filing of appellant’s brief.

       It is so ORDERED on September 6, 2022.

                                                              PER CURIAM

       ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT